United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. BORDER PATROL ACADEMY,
IMPERIAL BEACH STATION, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1855
Issued: June 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from a June 1, 2010 merit decision of the
Office of Workers’ Compensation Programs regarding his wage-earning capacity. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly determined that appellant’s actual earnings as a
plane interior technician fairly and reasonably represented his wage-earning capacity.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 12, 2008 appellant, then a 35-year-old border patrol trainee, injured his left
elbow during a training exercise. He stopped work and received continuation of pay. The Office
accepted a closed fracture of the left radius head and left elbow closed dislocation. Appellant
underwent a left radial head replacement and repair of left elbow lateral collateral ligaments on
March 25, 2008. He was released to modified duty with restrictions on April 9, 2008. On
September 11, 2008 appellant was terminated from his federal position as he was unable to
perform border patrol agent duties.
He claimed wage-loss compensation beginning
September 11, 2008 and the Office paid compensation.
On January 26, 2009 Dr. Daniel B. Cullan, II, a Board-certified orthopedic surgeon,
found appellant permanent and stationary with restrictions of limited use of the left upper
extremity and no lifting greater than 10 pounds.
In August 2009, appellant was referred for vocational rehabilitation. In an initial report
of August 27, 2009, the rehabilitation specialist noted that appellant was considering two job
offers.
On August 25, 2009 Dr. Michael Lenihan, a Board-certified orthopedic surgeon and
associate of Dr. Cullan,2 listed appellant’s work restrictions. He agreed with Dr. Cullan’s
assessment of appellant’s work status. Dr. Lenihan advised that, for no more than two hours a
day, appellant could lift no more than 10 pounds, push no more than 20 pounds and pull no more
than 30 pounds with no striking or impact loading with the left extremity.
On September 15, 2009 appellant began private employment as an aircraft
mechanic/plane interior technician working eight hours a day, five days a week for $15.00 per
hour or $600.00 a week.3 An October 2, 2009 earnings statement verified that appellant earned
$15.00 per hour for a 40-hour week plus $30.00 differential for Shift 3, for a total of $630.00.
The rehabilitation counselor advised that appellant regularly earned an additional $30.00 per
week for Shift 3 work and that he was doing well in his new position.
The employing establishment noted that effective September 15, 2009 appellant’s dateof-injury position of Grade 5, Step 02 earned $42,258.00 per year or $812.65 a week.
By decision dated December 31, 2009, the Office found that appellant had been
employed as a plane interior technician effective September 15, 2009, which was over 60 days,
and that he earned weekly wages of $630.00. It found that there was no evidence the job was
temporary and that the medical restrictions of August 25, 2009 supported his capacity to perform
such work. The Office found that appellant’s actual earnings fairly and reasonably represented
his wage-earning capacity. In a computation of compensation worksheet, it advised that the
weekly pay rate when disability began, effective September 11, 2008, was $780.43 and the
current pay rate for the date-of-injury position, effective September 15, 2009, was $812.65. The
2

Dr. Lenihan became appellant’s treating physician after Dr. Cullan left the practice.

3

The rehabilitation counselor also provided a position description for a cabin mechanic.

2

Office used the current rate for appellant’s date-of-injury position, $812.65, and applied the
Shadrick4 formula to find a loss in earning capacity of $171.69 per week and a compensation rate
of $128.77 per week or $515.77 every four weeks. Accordingly, it reduced his compensation
effective November 18, 2009 to reflect the loss in wage-earning capacity.
Following clarification regarding life insurance enrollment, the Office issued a
January 11, 2010 decision which incorporated the December 31, 2009 decision. A revised
computation of compensation worksheet reflects deductions for life insurance, which changed
the net compensation appellant received each four weeks from $515.77 to $484.29 after a basic
life insurance premium of $12.90 and an optional life insurance premium of $17.88 were taken
into account.
Appellant disagreed with the Office’s decision and requested a telephonic hearing which
was held April 7, 2010. At the hearing, appellant’s attorney asserted that appellant’s job was a
no-bid job that was created for him and could not be used for a loss of wage-earning capacity
decision. Appellant testified that he currently worked as an interior aviation technician. He
stated that, because he had a 30-pound weight restriction, he could not work as an aviation
technician and use his license because he could not lift the 50 pounds necessary to work on the
exterior of a plane. Appellant noted that no particular license was needed for his current job. He
obtained his current job by researching and sending out his resume and denied that the job was
created for him. Appellant testified that he was 10 days from finishing the border patrol
academy when he broke his elbow, which he alleged was due to the negligence of his instructors.
When he returned to modified duty as a border patrol trainee at the employing establishment his
pay had increased to that of a GS-9. No additional evidence pertaining to the loss of wageearning capacity issue was received.
By decision dated June 1, 2010, an Office hearing representative affirmed the January 11,
2010 decision.
LEGAL PRECEDENT
Section 8115(a) of the Act5 provides that in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings if his
earnings fairly and reasonably represent his wage-earning capacity.6 Office procedures indicate
that a determination regarding whether actual wages fairly and reasonably represent wageearning capacity should be made after a claimant has been working in a given position for more
than 60 days7 and actual earnings will be presumed to fairly and reasonably represent wageearning capacity only in the absence of contrary evidence.8 Its procedure manual provides that
4

See infra note 10.

5

5 U.S.C. §§ 8101-8193.

6

Id. at § 8115(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (July 1997); see William D. Emory, 47 ECAB 365 (1996).
8

See Mary Jo Colvert, 45 ECAB 575 (1994).

3

factors to be considered in determining whether the claimant’s work fairly and reasonably
represents his wage-earning capacity include the kind of appointment, that is, whether the
position is temporary, seasonal or permanent and the tour of duty, that is, whether it is part time
or full time.9 Further, a makeshift10 or odd-lot position designed for a claimant’s particular needs
will not be considered suitable.11
The formula for determining loss of wage-earning capacity based on actual earnings,
developed in the Board’s decision in Albert C. Shadrick,12 has been codified by regulations at 20
C.F.R. § 10.403. Office procedures provide that a determination regarding whether actual
earnings fairly and reasonably represent wage-earning capacity should be made after an
employee has been working in a given position for more than 60 days.13 The amount of any
compensation paid is based on the wage-earning capacity determination and it remains
undisturbed until properly modified.14
ANALYSIS
Appellant was a full-time border patrol trainee at the time of his injury on
March 12, 2008. The Office accepted his claim for a closed fracture of left radius head and left
elbow closed dislocation, for which he underwent surgery on March 25, 2008. It authorized
treatment and paid wage-loss compensation.
After a period of disability, appellant returned to modified duty as a border patrol trainee.
He claimed his pay increased from a GS-5 to a GS-9. Appellant’s federal employment was
terminated on September 11, 2008. On September 15, 2009 he accepted a position working as
an aviation interior technician earning $15.00 an hour plus $30.00, a Shift 3 differential, for 40
hours a week or a total of $630.00. The Office reduced appellant’s compensation effective
November 18, 2009 based on his actual earnings as an aviation interior technician.
The Board finds that appellant’s actual earnings as an aviation interior technician fairly
and reasonably represent his wage-earning capacity. The employing establishment was unable to
accommodate appellant’s physical restrictions and terminated his employment on
September 11, 2008. Appellant obtained employment in the competitive labor market and had
two job offers pending at the time rehabilitation services began. He was selected for a position
which was available to the general public. On August 25, 2009 Dr. Lenihan opined that for no
more than two hours per day appellant could lift no more than 10 pounds, push no more than 20
9

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.814.7 (July 1997).

10

A makeshift position is one that is specifically tailored to an employees particular needs and generally lacks a
position description with specific duties, physical requirements and work schedule. See William D. Emory, 47
ECAB 365 (1996); James D. Champlain, 44 ECAB 438 (1993).
11

See e.g., Michael A. Wittman, 43 ECAB 800 (1992).

12

5 ECAB 376 (1953).

13

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.814.7(c) (December 1993).

14

See Sharon C. Clement, 55 ECAB 552 (2004).

4

pounds and pull no more than 30 pounds with no striking or impact loading with the left
extremity. Appellant worked in the aviation interior position for more than 60 days. There is no
evidence that the position was seasonal, temporary or makeshift work designed for his particular
needs and no evidence to show that he was not working eight hours a day.15 As there is no
evidence that appellant’s wages in this position did not fairly and reasonably represent his wageearning capacity, they must be accepted as the best measure of his wage-earning capacity.16
Appellant’s attorney argued that appellant’s job was a no-bid job that the employing
establishment created. The Office hearing representative found, and the record supports, there is
no factual basis for this argument. Appellant sold his services in the competitive labor market
and retained a position, which was available to the general public in the private sector. He
testified as to his duties and acknowledged that it was a real job. As noted, there is no evidence
that the position was seasonal, temporary or makeshift work designed for appellant’s particular
needs or that he was not working eight hours a day. The Board notes that he did not challenge
that he had actual earnings before the Office’s hearing representative. Rather, appellant
indicated that he cannot utilize his aviation license and work on the exterior of a plane because of
his 30-pound weight restriction. Frustration or desire over not being able to work in a particular
environment, however, is not considered in determining the suitability of a position.17
Additionally, appellant applied for and accepted such position.
As appellant’s actual earnings as a plane interior technician fairly and reasonably
represent his wage-earning capacity, the Board must determine whether the Office properly
calculated his wage-earning capacity based on his actual earnings. The Board finds that this
aspect of the case is not in posture for decision.
In computing the compensation, the Office used the current pay rate for the job and step
when appellant was injured. The rate of pay for compensation purposes is the highest rate which
satisfies the terms of section 8101(4) of the Act, i.e., the monthly pay at the time of injury, or the
monthly pay at the time disability begins, or the monthly pay at the time of recurrent disability, if
the recurrence begins more than six months after the injured employee resumes regular full-time
employment with the United States, whichever is greater, except when otherwise determined
under section 8113 of the Act with respect to any period.18
After the March 12, 2008 work injury and March 25, 2008 surgery, appellant returned to
modified duty on April 9, 2008 and was terminated from his federal position on September 11,
2008 as he was unable to perform border patrol agent duties. The Board finds that, as appellant
only worked modified duty after the March 12, 2008 employment injury and did not return to
regular employment, he is not entitled to a recurrent pay rate.19 Appellant testified that he was
15

J.C., 58 ECAB 700 (2007).

16

Loni J. Cleveland, 52 ECAB 171 (2000).

17

Cf. Lillian Cutler, 28 ECAB 125 (1976) (frustration from desire to work in a particular position is not
compensable).
18

5 U.S.C. § 8101(4); see Patricia K. Cummings, 53 ECAB 623 (2002).

19

5 U.S.C. § 8101(4); see Jeffrey T. Hunter, 52 ECAB 503 (2001).

5

only days from graduation from the academy when he was injured. He advised that, before he
was terminated from the employing establishment, his salary increased to a GS-9 level. As
appellant was working as a modified border patrol trainee and asserted that his salary increased
to that of a GS-9, the Office should develop the issue of whether appellant was employed in a
learner’s capacity under section 8113(a).20 The case will, therefore, be remanded to the Office to
determine whether he is entitled to a pay rate based upon his date of injury, date of disability or a
learner’s capacity under section 8113(a) of the Act, if applicable. After such further
development as the Office deems necessary, the Office shall issue a de novo decision regarding
the pay rate on which his loss of wage-earning capacity determination is based.
CONCLUSION
The Board finds that the Office properly determined that appellant’s actual earnings fairly
and accurately represented his wage-earning capacity. The case is remanded to the Office for
further development regarding his proper pay rate for compensation purposes.

20

If an individual (1) was a minor or employed in a learner’s capacity at the time of injury; and (2) was not
physically or mentally handicapped before the injury; the Secretary of Labor, on review under section 8128 of
this title after the time the wage-earning capacity of the individual would probably have increased but for the
injury, shall recompute prospectively the monetary compensation payable for disability on the basis of an
assumed monthly pay corresponding to the probable increased wage-earning capacity. 5 U.S.C. § 8113(a).
FECA Program Memorandum No. 122 provides that the compensation rate of a learner should be adjusted if the
pay rate increased as a result of a change in his or her learner’s status, which would have brought him or her
either: (1) to a new level within; or (2) to completion of the learner’s program. FECA Program Memorandum
No. 122, issued May 19, 1970; see Hayden C. Ross, 55 ECAB 455 (2004); Mary K. Rietz, 49 ECAB 613 (1998).

6

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2010 decision of the Office of Workers’
Compensation Programs is affirmed in part and the case remanded in part for further proceedings
consistent with this decision.
Issued: June 2, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

